



Exhibit 10.44


NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD
(STOCK LEVERAGE OPPORTUNITY)


SEALED AIR CORPORATION
2014 OMNIBUS INCENTIVE PLAN
FOR GOOD AND VALUABLE CONSIDERATION, Sealed Air Corporation (the “Company”)
hereby grants this Restricted Stock Unit Award (the “Award”) of the number of
Restricted Stock Units set forth in this Notice of Grant of Restricted Stock
Unit Award (the “Notice”) to the Grantee designated in this Notice, pursuant to
the provisions of the Company’s 2014 Omnibus Incentive Plan (the “Plan”) and
subject to certain restrictions as outlined below in this Notice and the
additional provisions set forth in the attached Terms and Conditions of
Restricted Stock Units Award (the “Terms”). Together, this Notice, the attached
Terms, and all Exhibits and Appendices to this Notice and the Terms constitute
the “Agreement.” The terms and conditions of the Plan are incorporated by
reference in their entirety into this Agreement. When used in this Agreement,
the terms that are defined in the Plan shall have the meanings given to them in
the Plan, as modified herein (if applicable).


Grantee:    [__________]


Grant Date:
[__________]



Number of Restricted Stock Units (Principal Portion):    [__________]


Number of Restricted Stock Units (Premium Portion):    [__________]


Vesting Schedule:    Subject to the terms of the Plan and this Agreement, the
Restricted Stock Units shall become earned and vested, and shares of Stock shall
be issued in settlement of vested Restricted Stock Units, in accordance with the
following schedule, in the event the Grantee does not have a Separation from
Service prior to the applicable vesting date(s):


Vesting Date
% Vesting
Second anniversary of Grant Date
    100%



Only a whole number of Restricted Stock Units will become vested as of any given
vesting date. If the number of Restricted Stock Units determined as of a vesting
date is a fractional number, the number vesting will be rounded down to the
nearest whole number with any fractional portion carried forward. No Restricted
Stock Units shall become earned and vested following the Grantee’s Separation
from Service, except as expressly provided in this Notice below, as applicable,
or as otherwise provided pursuant to the terms of the Plan.


Impact of Separation from Service on Vesting: See Exhibit A


Acceleration of Vesting on or following a Change in Control: See Exhibit A


The Grantee must accept this Agreement electronically pursuant to the online
acceptance procedure established by the Company within ninety (90) days of
receipt of this Notice; otherwise, the Company may, in its sole discretion,
rescind the Award in its entirety.


Acknowledged and Agreed to: _____________________





--------------------------------------------------------------------------------





EXHIBIT A


Separation from Service and Change in Control


(a)    Impact of Separation from Service; Change in Control. If the Grantee has
a Separation from Service before any of the vesting date(s) specified under
“Vesting Schedule” in the Notice, then any unearned Restricted Stock Units shall
become earned and vested or be canceled depending on the reason for Separation
from Service as follows:
 
         (i)    Principal Portion. With respect to the Principal Portion of the
Award as indicated in the Notice, subject to the provisions of Section (a)(iii)
below:


(A)    Separation from Service other than for Cause. If the Grantee has a
Separation from Service for any reason other than by action of the Company or
the Grantee’s employing Subsidiary for Cause (including, without limitation,
Separation from Service by action of the Company or the Grantee’s employing
Subsidiary other than for Cause, voluntary Separation from Service by the
Grantee for any reason, or Separation from Service due to the Grantee’s death or
Disability), any unearned Restricted Stock Units attributable to the Principal
Portion of the Award shall become immediately earned and vested as of the date
of such Separation from Service.


(B)    Separation from Service for Cause. If the Grantee has a Separation from
Service by action of the Company or the Grantee’s employing Subsidiary for
Cause, any Restricted Stock Units attributable to the Principal Portion of the
Award that were not already earned and vested pursuant to the schedule specified
under “Vesting Schedule” in the Notice as of the date of the Separation from
Service shall be immediately canceled as of the date of the Separation from
Service.


(ii)    Premium Portion. With respect to the Premium Portion of the Award as
indicated in the Notice, subject to the provisions of Section (a)(iii) below:


(A)    Death, Disability, or Retirement. If the Grantee has a Separation from
Service due to the Grantee’s death, Disability, or Retirement, any unearned
Restricted Stock Units attributable to the Premium Portion of the Award shall
become immediately earned and vested as of the date of such Separation from
Service.


(B)    Any other Separation from Service. If the Grantee has a Separation from
Service for any reason other than as specified in subparagraph (a)(ii)(A), any
Restricted Stock Units attributable to the Premium Portion of the Award that
were not already earned and vested pursuant to the schedule specified under
“Vesting Schedule” in the Notice as of the date of the Separation from Service
shall be immediately canceled as of the date of Separation from Service.


(iii)    Change in Control. Notwithstanding anything in this Agreement to the
contrary but subject to the provisions of Section 16.3.1(i) of the Plan, if (A)
a Change in Control occurs and (B) on or after the Change in Control and on or
before the second anniversary of the Change in Control either (1) the Grantee
has a Separation from Service by action of the Company or the Grantee’s
employing Subsidiary for any reason other than Cause (excluding due to the
Grantee’s death or Disability) or (2) the Grantee has a Separation from Service
for Good Reason, then any unearned Restricted Stock Units shall become
immediately earned and vested as of the date of such Separation from Service.


(b)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


“Cause” shall be defined as that term is defined in the Grantee’s offer letter
or other applicable employment agreement; or, if there is no such definition,
“Cause” means any conduct of a Grantee contained in the following list: (i) the
Grantee engaging in fraud, embezzlement, or theft in connection with the
Grantee’s duties or





--------------------------------------------------------------------------------





in the course of his or her employment; (ii) an act or omission by the Grantee
that is willfully or grossly negligent, contrary to the Company’s or employing
Subsidiary’s established policies or practices, or materially harmful to the
Company’s or any Subsidiary’s business or reputation or to the business of the
Company’s or any Subsidiary’s customers or suppliers as it relates to the
Company or any Subsidiary; (iii) the Grantee’s plea of no contest to, or
conviction of, a felony; (iv) the Grantee’s substantial failure to perform his
or her duties after receiving notice of the failure from the Company or
employing Subsidiary, which failure has not been cured within thirty (30) days
after the Grantee receives notice of the failure; or (v) the Grantee’s breach of
any non-competition or confidentiality covenant between the Grantee and the
Company or any Subsidiary.


“Disability” shall be defined as permanent and total disability as determined in
each case by the Committee in its discretion, which determination shall be
final. Notwithstanding the foregoing, if this Award constitutes nonqualified
deferred compensation within the meaning of Section 409A(d) of the Code and
provides for an accelerated payment in connection with any Disability,
“Disability” shall have the same meaning as set forth in any regulations,
revenue procedure, revenue rulings, or other pronouncements issued by the
Secretary of the United States Treasury pursuant to Section 409A of the Code,
applicable to such arrangements.


“Good Reason” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Good Reason” means the Grantee’s Separation from Service following
the initial existence of one or more of the following conditions without the
consent of the Grantee: (i) a material diminution in the Grantee’s base
compensation; (ii) a material diminution in the Grantee’s authority, duties, or
responsibilities; or (iii) a material change in the geographic location at which
the Grantee must perform the services; provided, however, that a relocation of
less than fifty (50) miles from the Grantee’s then present location will not be
considered a material change in geographic location. For a Separation from
Service to be considered for Good Reason, the Grantee must provide notice to the
Company of the existence of the condition described above within thirty (30)
days of the initial existence of the condition, upon the notice of which the
Company has thirty (30) days to remedy the condition. If the condition is not
remedied by the Company within thirty (30) days of the notice, the Grantee must
have a Separation from Service within thirty (30) days after the failure to
remedy the condition.


“Retirement” means the Grantee’s Separation from Service after the Grantee has
at least ten (10) years of Service and the Grantee has attained an age of at
least 55 years, but excluding Separation from Service due to the Grantee’s death
or Disability or Separation from Service by the Company for Cause.









--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD


The Restricted Stock Unit Award (the “Award”) granted by Sealed Air Corporation
(the “Company”) to the Grantee specified in the Notice of Grant of Restricted
Stock Unit Award (the “Notice”), to which these Terms and Conditions of
Restricted Stock Unit Award (the “Terms”) are attached, is subject to the terms
and conditions of the Plan, the Notice, these Terms, the general terms
applicable to Awards granted to employees outside the U.S. set forth in Appendix
A hereto, and any applicable country-specific provisions for Awards outside the
U.S. set forth in Appendix B hereto. Together, the Notice, these Terms, and all
Exhibits and Appendices to the Notice and these Terms constitute the
“Agreement.” The terms and conditions of the Plan are incorporated by reference
in their entirety into these Terms. When used in this Agreement, the terms that
are defined in the Plan shall have the meanings given to them in the Plan, as
modified herein (if applicable). A Prospectus describing the Plan has been
delivered to the Grantee. The Plan itself is available upon request.


1.
Grant of Units.



(a)    As of the Grant Date set forth in the Notice, the Company grants to the
Grantee the number of Restricted Stock Units (“Units”) set forth in the Notice.
Each Unit represents the right to receive one share of Stock at a future date
after the Unit has become earned and vested, subject to the terms and conditions
of this Agreement.


(b)    The Units covered by this Award shall become earned and vested in
accordance with the schedule set forth in the Notice. Each earned and vested
Unit shall be settled on the date(s) specified in the Notice by issuance of one
share of Stock on or as soon as administratively practicable (but no more than
75 days) after the applicable vesting and/or settlement date specified in the
Notice, subject to the requirements of (i) Section 4 (Responsibility for Taxes),
Section 6 (Regulatory Restrictions on the Shares Issued Upon Settlement),
Section 7(m) (Recovery of Compensation), and Section 7(n) (Restrictive
Covenants) of these Terms; and (ii) Section 18.9 of the Plan (regarding a
potential six-month delay in settlement for awards to certain Grantees to the
extent determined by the Company to be necessary to comply with Section 409A).


(c)    Units constitute an unfunded and unsecured obligation of the Company. The
Grantee shall not have any rights of a stockholder of the Company with respect
to the shares of Stock underlying the Units unless and until the Units become
earned and vested and are settled by the issuance of shares of Stock. Upon
issuance of shares of Stock in connection with the settlement of vested Units,
the Grantee shall be the record owner of the shares of Stock unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).


(d)    The Grantee may designate a beneficiary to receive payment in connection
with the Units in the event of the Grantee’s death in accordance with the
Company’s beneficiary designation procedures, as in effect from time to time. If
the Grantee does not designate a beneficiary, or if the Grantee’s designated
beneficiary does not survive the Grantee, then the Grantee’s beneficiary will be
the Grantee’s estate.


(e)    Units earned will accrue dividend equivalents (without interest) based on
the dividend rates in effect during the vesting period applied to the number of
Units the Grantee earns, which will be subject to the vesting provisions set
forth in the Notice. Cash dividend equivalents accrued on the earned Units will
be paid in cash on or about the same time the earned Units are settled.


2.
Restrictions. Subject to any exceptions set forth in this Agreement, until such
time as the Units become earned and vested and are settled in shares of Stock in
accordance with Section 1, the Units or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred, or
encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer, or encumber the Units or the rights relating thereto
shall be wholly ineffective and, if any such attempt is made, the Units will be
forfeited by the Grantee and all of the Grantee’s rights to such Units shall
immediately terminate without any payment of consideration by the Company.






--------------------------------------------------------------------------------







3.
Cancellation of Rights. If any portion of the Units fail to become earned and
vested (for example, because the Grantee fails to satisfy the vesting conditions
specified in the Notice prior to a Separation from Service), then such Units
shall be immediately forfeited as of the date of such failure and all of the
Grantee’s rights to such Units shall immediately terminate without any payment
of consideration by the Company.



4.
Responsibility for Taxes.



(a)    Regardless of any action the Company or the Affiliate that employs the
Grantee (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account, or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items owed by the Grantee is and
remains the Grantee’s responsibility and that such amount may exceed the amount
actually withheld by the Company and/or the Employer. The Grantee further
acknowledges that the Company and/or the Employer (i) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Award, including the grant or vesting of the Units, the
issuance of shares of Stock upon settlement of the Units, the subsequent sale of
shares of Stock, and the receipt of any dividends or dividend equivalents; and
(ii) does not commit and is under no obligation to structure the terms of the
grant or any aspect of the Award to reduce or eliminate the Grantee’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Grantee becomes subject to tax in more than one jurisdiction, the Grantee
acknowledges that the Company and/or the Employer (or former Employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


(b)    Prior to vesting of the Units, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all withholding obligations
of the Company. In this regard, the Grantee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by the Grantee (i) from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company;
(ii) from proceeds of the sale of the shares of Stock, either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Grantee’s behalf pursuant to this authorization without further consent); and/or
(iii) by the Company retaining a portion of the vested Units to be settled.


(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Stock, for tax
purposes, the Grantee is deemed to have been issued the full number of shares of
Stock subject to the vested Units, notwithstanding that a number of shares are
held back solely for purposes of paying the Tax-Related Items due as a result of
any aspect of the Grantee’s participation in the Plan.


(d)    Finally, the Grantee shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold as a result of the Grantee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue and deliver shares of Stock in
payment of any earned and vested Units if the Grantee fails to comply with the
Grantee’s obligations in connection with the Tax-Related Items as described in
this Section 4.


5.
Grantee Representations. The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of this Agreement, the
Prospectus, and the Plan, and that the Grantee’s decision to participate in the
Plan is completely voluntary. Further, the Grantee acknowledges that the Grantee
is relying solely on his or her own advisors with respect to the tax
consequences of this Award.



6.
Regulatory Restrictions on the Shares Issued Upon Settlement. Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions, and






--------------------------------------------------------------------------------





limitations on the issuance of shares of Stock with respect to this Award unless
and until the Committee determines that such issuance complies with (i) any
applicable registration requirements under the Securities Act (unless the
Committee has determined that an exemption therefrom is available), (ii) any
applicable listing requirement of any stock exchange on which the Stock is
listed, (iii) any applicable Company policy or administrative rules, and (iv)
any other applicable provision of state, federal, or foreign law, including
foreign securities laws where applicable.


7.
Miscellaneous.



(a)    Notices. Any notice that either party hereto may be required or permitted
to give to the other shall be in writing and may be delivered personally, by
intraoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Grantee from time to time;
and to the Grantee at the Grantee’s electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as the Grantee, by notice to the Company, may designate
in writing from time to time.


(b)    Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.


(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments, or negotiations concerning the Award are
superseded.


(d)    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns, and representatives. Nothing in
this Agreement, express or implied, is intended to confer on any person other
than the parties hereto and as provided above, their respective heirs,
successors, assigns, and representatives any rights, remedies, obligations, or
liabilities.


(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law, and applicable federal law.


(f)    Dispute Resolution. In the event of any dispute, claim, question, or
disagreement arising out of or relating to this Award, the parties shall use
their best efforts to settle such dispute, claim, question, or disagreement. To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
resolution satisfactory to both parties. If the parties do not reach such a
resolution within a period of thirty (30) days, then any such unresolved dispute
or claim, upon notice by any party to the other, shall be submitted to and
finally settled by arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (“AAA”) in effect at
the time demand for arbitration is made by any such party. The parties shall
mutually agree upon a single arbitrator within thirty (30) days of such demand.
In the event that the parties are unable to so agree within such 30-day period,
then within the following 30-day period, one arbitrator shall be named by each
party. A third arbitrator shall be named by the two arbitrators so chosen within
ten (10) days after the appointment of the first two arbitrators. In the event
that the third arbitrator is not agreed upon, he or she shall be named by the
AAA. Arbitration shall occur in the State of North Carolina or such other
location as may be mutually agreed to by the parties. The award made by all or a
majority of the panel of arbitrators shall be final and binding, and judgment
may be entered based upon such award in any court of law having competent
jurisdiction. The award is subject to confirmation, modification, correction, or
vacation only as explicitly provided in Title 9 of the United States Code. The
parties acknowledge that this Agreement evidences a transaction involving
interstate commerce. The United States Arbitration Act and the Rules shall
govern the interpretation, enforcement, and proceedings pursuant to this Section
7(f). Any provisional remedy that would be available from a court of law shall
be





--------------------------------------------------------------------------------





available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such time as the
arbitration award is rendered or the controversy is otherwise resolved. To the
full extent permitted by law and upon presentation of appropriate documentation,
all reasonable legal fees and expenses incurred by the Grantee as a result of
any dispute under this Section 7(f) involving the validity or enforceability of,
or liability under, any provision of this Agreement shall be paid by the Company
if the Company unreasonably or maliciously contested the validity or
enforceability of any provision of this Agreement. By agreeing to binding
arbitration, the Grantee hereby waives his or her right to a jury trial.


(g)    Venue. Any arbitration, legal or equitable action, or any proceeding
arising directly, indirectly, or otherwise in connection with, out of, related
to, or from the Agreement, or any provision hereof, shall exclusively be filed
and adjudicated in Mecklenburg County, North Carolina and no other venue.


(h)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.


(i)    Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee, provided that no
amendment (including any action under Section 6.3 of the Plan) may, without the
consent of the Grantee, materially impair the Grantee’s rights with respect to
the Award. The Committee shall have full authority and discretion, subject only
to the terms of the Plan, to decide all matters relating to the administration
or interpretation of the Plan, the Award, and the Agreement, and all such action
by the Committee shall be final, conclusive, and binding upon the Company and
the Grantee.
(j)    No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Grantee any right to continue in the employ or service of the Employer,
or affect the right of the Employer to terminate the Grantee’s employment or
service at any time.


(k)    Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments, and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.


(l)    Additional Acknowledgments; Appendix A and Appendix B. By accepting this
Award, the Grantee acknowledges and agrees that this Award is subject to the
general terms applicable to Awards granted to employees outside the U.S. set
forth in Appendix A hereto and any applicable country-specific provisions for
Awards outside the U.S. set forth in Appendix B hereto. If the Grantee relocates
to another country during the life of the Award, the special terms and
conditions (if any) for such country will apply to the Grantee to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix A and
Appendix B constitute part of this Agreement. The Grantee acknowledges that he
or she should review the provisions of Appendix A and Appendix B carefully, as
this Award will be null and void absent the Grantee’s acceptance of such
provisions.


The Company reserves the right to impose other requirements on the Award to the
extent that the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.







--------------------------------------------------------------------------------





(m)    Recovery of Compensation. In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) the Company’s Policy on Recoupment of Incentive Compensation, as in effect
from time to time, all to the extent determined by the Committee to be
applicable to the Grantee.


(n)    Restrictive Covenants. If the Grantee is subject to any
employment-related covenants (including covenants regarding non-competition,
non-solicitation of customers/employees, and preservation of confidential
information) under any agreement with the Company or any Affiliate, the vesting
and receipt of benefits under this Award is specifically conditioned on the
Grantee’s compliance with such covenants. To the extent allowed by and
consistent with applicable law and any applicable limitations period, if it is
determined at any time that the Grantee has materially breached any such
covenant, the Company will be entitled to (i) cause any unvested portion of the
Award to be immediately canceled without any payment of consideration by the
Company and (ii) recover from the Grantee in its sole discretion some or all of
the shares of Stock (or proceeds received by the Grantee from such shares of
Stock) paid to the Grantee pursuant to this Agreement. The Grantee recognizes
that if the Grantee breaches any such covenant, the losses to the Company and/or
any Affiliate may amount to the full value of any shares of Stock paid to the
Grantee pursuant to this Agreement.


(o)    Severability. The provisions of this Agreement are severable and, if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.









--------------------------------------------------------------------------------





APPENDIX A
TO THE TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD


General Terms Applicable to Awards Granted to Employees Outside the U.S.


This Appendix A includes additional or different terms and conditions that
govern the Award if the Grantee resides and/or works outside the U.S.


Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan, as modified by the Notice or the Terms (if
applicable).


A1.
Data Privacy. By accepting this Award, the Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this document and any
other grant materials by and among, as applicable, the Company, the Employer,
and any other Affiliate for the exclusive purpose of implementing,
administering, and managing the Grantee’s participation in the Plan.



The Grantee understands that the Company and the Employer hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address, email address, telephone number, date of birth, social
insurance number, passport or other identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company or any
Affiliates, and details of any entitlement to shares of stock or equivalent
benefits awarded, canceled, vested, unvested, or outstanding in the Grantee’s
favor (“Data”), for the purpose of implementing, administering, and managing the
Grantee’s participation in the Plan.


The Grantee understands that the Company, the Employer, or other Affiliates will
transfer Data among themselves as necessary, and may each further transfer Data
to Fidelity Stock Plan Services LLC or such other third party that is assisting
the Company (or may assist the Company in the future) with the implementation,
administration, and management of the Plan. The Grantee understands that these
recipients may be located in the United States, and that the United States may
have different data privacy laws and protections from the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of Data by contacting the Grantee’s local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain, and transfer Data, in electronic or other form,
for the exclusive purposes of implementing, administering, and managing the
Grantee’s participation in the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer, and manage the
Grantee’s participation in the Plan.


The Grantee understands that the Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data, or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative. Further, the Grantee understands that the Grantee is providing
the consents herein on a purely voluntary basis. If the Grantee does not
consent, or if the Grantee later seeks to revoke the Grantee’s consent, the
status of Grantee’s employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Grantee’s consent
is that the Company would not be able to grant to the Grantee Units or other
awards or to administer or maintain such awards. Therefore, the Grantee
understands that refusing or withdrawing the Grantee’s consent may affect the
Grantee’s ability to benefit from the Units. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that the Grantee may contact the Grantee’s local human
resources representative.


Further, upon request of the Company or the Employer, the Grantee agrees to
provide a separate executed data privacy consent form (or any other agreements
or consents that may be required by the Company and/or the Employer) that the
Company and/or the Employer may deem necessary to obtain from the Grantee for
the purpose of administering the Grantee’s participation in the Plan in
compliance with the data privacy laws in the Grantee’s country, either now or in
the future. The Grantee understands and agrees that the Grantee will not be able
to





--------------------------------------------------------------------------------





participate in the Plan if the Grantee fails to provide any such consent or
agreement requested by the Company and/or the Employer.




A2.
Additional Acknowledgements. By entering into this Agreement and accepting the
grant of Units evidenced hereby, the Grantee acknowledges, understands, and
agrees that:

 
(a)the Plan is established voluntarily by the Company, is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;
 
(b)the grant of Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units or benefits in lieu
of Units, even if such awards have been awarded in the past;
 
(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
 
(d)this Award and the underlying shares of Stock, and the income from and value
of same, are not intended to replace any pension rights or compensation;


(e)this Award and the underlying shares of Stock, and the income from and value
of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, or end-of-service payments; bonuses;
long-service awards; pension, retirement, or welfare benefits; or similar
payments;
 
(f)unless otherwise agreed with the Company, this Award and the underlying
shares of Stock, and the income from and value of same, are not granted as
consideration for, or in connection with, any service the Grantee may provide as
a director of any Affiliate;


(g)this Award is made solely by the Company, with principal offices at 2415
Cascade Pointe Boulevard, Charlotte, NC 28208, U.S.A., and the Company is solely
responsible for the administration of the Plan and the Grantee’s participation
in the Plan;


(h)the future value of the shares of Stock that may be delivered in settlement
of the Units (to the extent earned) is unknown, indeterminable, and cannot be
predicted with certainty;
 
(i)no claim or entitlement to compensation or damages in favor of the Grantee
(or any person claiming through the Grantee) shall arise from forfeiture of the
Units resulting from a Separation from Service (for any reason whatsoever,
whether or not such Separation from Service is later found to be invalid or in
breach of the employment laws in the jurisdiction where the Grantee is employed
or providing services or the terms of the Grantee’s employment or service
agreement, if any) or recoupment of all or any portion of any payment made
pursuant to the Units as provided by the Company’s Policy on Recoupment of
Incentive Compensation;


(j)for purposes of the Units, the Grantee’s Separation from Service occurs as of
the date the Grantee is no longer actively employed and providing services to
the Company or one of its Affiliates (for any reason whatsoever, whether or not
such Separation from Service is later found to be invalid or in breach of the
employment laws in the jurisdiction where the Grantee is employed or providing
services or the terms of the Grantee’s employment or service agreement, if any),
and unless otherwise expressly provided in this Agreement or otherwise
determined by the Company, the Grantee’s right to vest in any portion of the
Award under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Grantee’s active employment or period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under the employment laws in the
jurisdiction where the Grantee is employed or providing services or the terms of
the Grantee’s employment or service





--------------------------------------------------------------------------------





agreement, if any); the Company, in its sole discretion, shall determine when
the Grantee is no longer actively employed or providing services for purposes of
the Award (including whether the Grantee may still be considered to be actively
employed or providing services while on a leave of absence);
 
(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Units and the benefits evidenced by this Agreement do not create any
entitlement to have the Units or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out, or substituted, in
connection with any corporate transaction affecting the Stock; and


(l)neither the Company, the Employer, nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between the Grantee’s local currency
and the United States Dollar that may affect the value of the Units, any payment
made pursuant to the Units, or the subsequent sale of any shares of Stock
acquired under the Plan.


A3.
No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, acquisition of any shares of Stock under
the Plan, or subsequent sale of such shares of Stock. The Grantee should consult
with the Grantee’s personal tax, legal, and financial advisors regarding the
Grantee’s participation in the Plan before taking any action in relation
thereto.

 
A4.
Language. The Grantee acknowledges that he or she is proficient in the English
language and understands the content of this Agreement and other Plan-related
materials. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.



A5.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.



A6.
Insider-Trading/Market-Abuse Laws. The Grantee acknowledge that, depending on
his or her country, his or her broker’s country, or the country in which the
Stock is listed, the Grantee may be subject to insider-trading restrictions
and/or market-abuse laws in applicable jurisdictions, which may affect his or
her ability to accept, acquire, sell or attempt to sell, or otherwise dispose of
the shares of Stock, rights to shares of Stock (e.g., the Units), or rights
linked to the value of Stock, during such times as the Grantee is considered to
have “inside information” regarding the Company (as defined by the laws and
regulations in applicable jurisdictions, including the United States and the
Grantee’s country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Grantee placed before possessing inside
information. Furthermore, the Grantee may be prohibited from (i) disclosing
insider information to any third party, including fellow employees (other than
on a “need to know” basis) and (ii) “tipping” third parties or causing them to
otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Grantee is
responsible for complying with any applicable restrictions, and the Grantee
should speak to his or her personal legal advisor regarding this matter.



A7.
Foreign Asset/Account Reporting Requirements. The Grantee acknowledges that
there may be certain foreign asset and/or account reporting requirements that
may affect the Grantee’s ability to acquire or hold shares of Stock acquired
under the Plan (or cash received from participating in the Plan) in a brokerage
or bank account outside of the Grantee’s country. The Grantee may be required to
report such accounts, assets, or transactions to the tax or other authorities in
his or her country. The Grantee may also be required to repatriate sale proceeds
or other funds received as a result of participating in the Plan to the
Grantee’s country through a designated bank or broker within a certain time
after receipt. The Grantee acknowledges






--------------------------------------------------------------------------------





that it is his or her responsibility to be compliant with such regulations and
the Grantee should speak to his or her personal advisor on this matter.



